705 N.W.2d 131 (2005)
474 Mich. 895-911
PEOPLE
v.
SOTO
No. 128262.
Supreme Court of Michigan.
October 31, 2005.
Application for Leave to Appeal.
SC: 128262, COA: 260896.
On order of the Court, the application for leave to appeal the March 4, 2005 order of the Court of Appeals is considered, and it is DENIED, because the Court of Appeals did not clearly err by dismissing defendant's application for leave to appeal. Because defendant failed to file the application for leave to appeal within 12 months of the date of the entry for the September 30, 2002 order as required by MCR 6.509(A) and MCR 7.205(F)(3), the Court of Appeals properly dismissed the application.